Per Curiam: On the 24th day of May, 1875, an appeal was taken from the county court, on a judgment rendered for certain delinquent taxes, to the circuit court of the county, which was by the last named court, at a term subsequently held, dismissed for want of jurisdiction. The question is, whether §§ 192 and 193 of the chapter of the R. L. 1874, entitled “Revenue,” (p. 890,) are repealed by §§ 122 and 123 of the chapter of the R. L. 1874, entitled “ County Courts” (p. 344); or, may appeals be prosecuted either to the circuit or the Supreme Court, in the cases therein provided, as the appellant may elect? The question is not an open one. In Fowler v. Pirkins, 77 Ill. 271, it was held there was no necessary repugnancy between these sections, and that they might all consist together; and, therefore, that an appeal would properly lie from the judgment of the county court for delinquent taxes, either to the circuit or the Supreme Court. The judgment of the circuit court dismissing the appeal must, therefore, be reversed, and the cause remanded. Judgment reversed.